DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In claims 3 and 15, “further cable portions” is understood to mean “additional cable portions”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations “the direction for securing in a form-fitting manner the sensor head” in line 4, “the direction for securing in a form-fitting manner the cable portion” in line 7, “the direction” in line 11, and “ the direction for delimiting the introduction” in line 12.  There is insufficient antecedent basis for these limitations in the claim. 
The term “medium-voltage” in claim 16 is a relative term which renders the claim indefinite. The term “medium-voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the medium-voltage pickup cable harness will be interpreted as a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tanaka et al. (US 2018/0364108 A1, cited on IDS of 20 December 2019).
Regarding claim 1, Tanaka teaches a construction for a battery pack (see fig. 1. The examiner notes that “supplies an electrically powered garden and/or forest tending apparatus with an electric power output” is an intended use. “Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”, Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81. See MPEP 2111.02.II), comprising: 
at least one temperature sensor having a sensor head 5, wherein for measuring a temperature of at least one battery cell the sensor head 5 has a sensor element 51 and a number of sensor cables 52 contiguous to the sensor head (“The thermistor 5 has an element portion 51, and a pair of lead portions 52 protruding from the element portion 51. The pair of lead portions 52 are jointed to core wires of a pair of electric wires 6 by soldering, respectively”, [0026], where a thermistor is a device for sensing temperature, i.e. a temperature sensor; the thermistor consists of a head 5 with the sensing element 51 and lead cables 52 connected to the sensor head, figs. 4-6); 
at least one assembly body (“the temperature sensor 1 has a sensor main body 2 overlapped on the upper surface 100a of the cell 100, a mounting member 3 for holding the sensor main body 2 and attaching the sensor main body 2 to the upper surface 100a of the cell 100”, [0024], such that the main body 2 and the mounting member 3 may collectively be considered an assembly body), 
wherein the assembly body defines a head disposal region 76 for disposing the sensor head (“the receiving portion 76 is provided so as to receive the thermistor 5”, [0033], where the portion 76 is part of the lower portion 2 of the assembly body, as shown in figs. 4-6), 
wherein the assembly body defines a cable disposal region contiguous to the head disposal region for disposing a cable portion of the number of sensor cables (“The regulating member 7 has a rectangular plate bottom wall 71, a side wall 72 vertically standing from a short side of the bottom wall 71, side walls 74 and 75 vertically standing from long sides opposed to each other in the bottom wall 71, and a standing portion 73 vertically standing from the bottom wall 71 and positioned between the side walls 74 and 75”, [0028]; fig. 6 shows that walls 71, 73, 74 and 75, which are part of the assembly body, together form two channels for receiving a portion of sensor cable 52; fig. 6 also shows that these channels are contiguous with the head disposal region 76),
wherein the assembly body has at least one head securing element (collectively elements 73, 74 and 75) having a cable conduit, wherein a conduit width of the cable conduit is larger than or equal to a cable width of the disposed cable portion and smaller than a head width of the disposed sensor head such that the at least one head securing element is configured for securing in a form-fitting manner the sensor head disposed in the head disposal region in relation to a movement in a direction of the cable disposal region (as shown in figs. 5 and 6, side walls 74 and 75 together with standing portion 73 are connected to form a head securing element; each side wall 74 and 75 forms a cable conduit with a side of the standing portion 73, which is wider than cable width of the disposed cable portion in order to hold the cable portion; the conduit width is smaller than the width of the sensor head 51; the standing portion 73 of the head securing element is roughly formed to fit the space between the sensor head 51 and lead cables 52; standing portion 73 of the head securing element securing the sensor head 51 by preventing it from being pulled away from the head disposal region into the cable disposal region), 
wherein the assembly body has at least one cable securing element, wherein the at least one cable securing element for securing the cable portion disposed in the cable disposal region in relation to a movement is configured for securing the sensor head disposed in the head disposal region in relation to a movement out of the head disposal region (as shown in figs. 5 and 6, projections 77 on side walls 74 and 75 may be considered to be cable securing elements since they hold wire portion 6 of the cables; “a projection 77 for preventing position gap of the electric wire 6 is provided”, [0031], such that the cable portion 6 is snugly fit into the cable disposal region and secured by friction; since projections 77 secure the cable portion 6, they also secure sensor head 51 from being pulled out of the head disposal region 76 in the case of any pulls on cable portion 6), 
and a cell holder element (“the resin member 101 attached to the upper surface of the battery”, [0041], fig. 1 shows two resin members 101 on each side of cell 100, such that members 101 may be considered elements which hold cell 100), 
wherein the cell holder element and the assembly body together with the temperature sensor are configured for directly mechanically connecting to one another (“the locking portions 37 is locked in the locking frame 102 of the resin member 101 attached to the upper surface of the battery”, [0041], where portions 37 and 102 allow the cell holder to be mechanically connected to the assembly body, as shown in fig. 1, together with the temperature sensor, i.e. the head of thermistor 5),
wherein the cell holder element 101 is configured for holding at least one battery cell on at least one cell side (“the resin member 101 attached to the upper surface of the battery”, [0041], fig. 1 shows that each resin members 101 is positioned on one side of one battery cell 100 to enclose and support the cell 100, in other words to hold it),
wherein the temperature sensor, the assembly body, and the cell holder element are different (the thermistor of Tanaka having a sensor head 5 reads on the claimed temperature sensor, the main body 2 and mounting member 3 collectively meet the claimed assembly body, and the cell holder element corresponds to resin member 101; as shown in figs. 1 and 5, these elements are distinct, albeit connected),
and wherein the at least one head securing element and the at least one cable securing element are different (Elements 73, 74 and 75, especially portion 73, collectively form a head securing element which pins the sensor head 5 in the sensor disposal region 76; separately, elements 77 form a cable securing element as described above. The cable securing elements also function to secure the sensor head but should not be confused with the head securing elements on that account.). 
Regarding claim 2, Tanaka teaches the construction according to Claim 1, wherein the head disposal region 76, the cable disposal region (inside of channels formed by side walls 74 and 75 with standing portion 73), and the cable conduit (channels formed by side walls 74 and 75 with standing portion 73) are continuously open toward outside the assembly body formed by elements 2 and 3 (these regions form a pathway, or continuous opening, from the plate 72 at the far end of the head disposal region 76 to the exterior of the assembly body comprised by sections 2 and 3; see figs. 3-6).
Regarding claim 5, Tanaka teaches the construction according to claim 1, wherein the assembly body (elements 2 and 3, collectively) has at least one circumferential wall (as shown in figs. 5 and 6, wall portions 71 and 72 form part of the circumference around sensor head 5 and may thus be considered a circumferential wall; [0028], [0029]),
and further wherein the circumferential wall extends and is configured from the at least one head securing element 73 in the direction for securing in a form-fitting manner the cable portion 6 disposed in the cable disposal region in relation to a radial movement (figs. 5 and 6 show that the circumferential wall formed by portions 71 and 72 extends from the head securing element 73 in the same direction as the cable portion 6; cable portion 6 is secured in a form-fitting manner in the cable disposal region by projections 77, which secure the cable in the direction of the extending wall portions 71 and 72 so that the cable is not pulled away from that direction; additionally, projections 77 are configured to prevent radial movement of the cable and the head). 
Regarding claim 6, Tanaka teaches the construction according to claim 1, wherein the cell holder element 101, when mechanically connecting the cell holder element 101 and the assembly body (elements 2 and 3) to the temperature sensor (thermistor with head 5), is configured for securing in a form-fitting manner the sensor head 5 disposed in the head disposal region 76 in relation to a movement out of the head disposal region 76 (fig. 1 shows the cell holder element 101 mechanically connected to the assembly body formed from elements 2 and 3 with the temperature sensing thermistor contained inside the assembly body; in this configuration, with frames 102 passing over the projections 37, the cell holder element keeps the assembly body secured around the sensor head 5 in a form-fitting manner; the sensor head 5 is thus prevented from being pulled upward and out of the head disposal region 76 as indicated by the exploded view in fig. 5). 
Regarding claim 8, Tanaka teaches the construction according to Claim 1, wherein the at least one cable securing element 77 is configured for securing in a force-fitting manner the cable portion 6 (“a projection 77 for preventing position gap of the electric wire 6 is provided”, [0031], such that the cable portion 6 is fitted to projection 77 and secured by friction, which is a force).
Regarding claim 10, Tanaka teaches the construction according to Claim 1, wherein the cell holder element 101 and the assembly body together with the temperature sensor are configured for connecting to one another in a form-fitting manner (fig. 1 shows that the assembly body 1 comprising sections 2 and 3 and sensor 5 is form-fitted to the frames 102 of the cell holder 101; “As shown in FIG. 1, the locking portions 37 is locked in the locking frame 102 of the resin member 101 attached to the upper surface of the battery. As a result, the temperature sensor 1 is attached to the upper surface 100a of the cell 100”, [0041]).
Regarding claim 11, Tanaka teaches the construction according to Claim 10, wherein the form-fitting manner is a non-releasable snap-fit (fig. 1 shows that assembly body 1 is snap-fit to the cell holder 101 by pushing projections 37 under the top bars of frames 102; the locking portions 37 and locking frame 102 fit the assembly body and cell holder element 102 together in a non-releasable lock).
Regarding claim 12, Tanaka teaches the construction according to Claim 1, wherein the temperature sensor is configured so as to be integral; the assembly body is configured so as to be integral; and the cell holder element is configured so as to be integral (fig. 1 shows that temperature sensor 5 is integrally located inside of assembly body 1, and the assembly body 1 is integrated with the cell holder element 101 via the locking portions 37 and locking frames 102).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2018/0364108 A1) in view of Higashi et al. (JP 2018/159656 A, citations refer to enclosed machine translation).
Regarding claim 3, Tanaka teaches the construction according to claim 1. 
Tanaka does not teach that the construction further comprises a plurality of said temperature sensors, wherein further cable portions of the plurality of sensor cables that are different from the cable portions are bundled so as to form at least one cable harness. 
Higashi teaches a construction for a battery pack (battery unit 100) with a plurality of temperature sensors 90 that are located in an assembly body (sensor mounting structure 1) that is mechanically connected to a cell holder (case 12), see figs. 1 and 2.
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the construction of Tanaka by including a plurality of temperature sensors as taught by Higashi, since a plurality of said temperature sensors allow for temperature monitoring throughout a battery pack. Additionally, the mere duplication of parts, in this case the temperature sensor, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
	Higashi teaches that cable portions away from the temperature sensors 90 are bundled to form a cable harness 20 (“The holding main body 41 is branched from the main holding portion 41A for guiding the sensor wires W of the plurality of temperature sensors 90 to the wire outlet 50 of the protector 20 and the main trunk holding portion 41A to each sensor holding/opening closing portion 30”, [0039], Higashi; the portion of sensor wire cables away from the sensors 90 are bundled together into a harness by protector 20).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the sensor cables of modified Tanaka with the cable harness of Higashi. The harness of Higashi would predictably collect and organize the sensor cables of Tanaka as modified to have a plurality of temperature sensors each with their own respective sensor cables. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 4, modified Tanaka teaches the construction according to Claim 3.
Tanaka as modified thus far does not teach that construction further comprises at least one plug connector for bundling the further cable portions.
Higashi teaches a construction that further comprises at least one plug connector (outlet 50) for bundling the further cable portions (“The electric wire outlet 50 is composed of a tongue piece portion 51 protruding like a tongue piece from the terminal portion of the main trunk holding portion 41A. 461 The tongue piece portion 51 is tape-wound together with a plurality of sensor electric wires W drawn from the main trunk holding portion 41A so that the plurality of sensor electric wires W drawn out from the main trunk holding portion 41A can be fixed to the electric wire outlet 50”, [0044], such that the cable portions are bundled into tongue 51 to form the outlet 50; outlet 50 may be considered a plug connector, since the bundle allows the group of sensor cables to be connected to an external circuit by plugging; see fig 8).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to combine the sensor cables of modified Tanaka with the plug connector 50 of Higashi, since the plug connector collects the ends of the sensor cable for connection to an external circuit. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
Regarding claim 15, Tanaka teaches the construction according to Claim 2.
	Tanaka does not teach that the cell holder element is configured for receiving a further cable portion of the number of sensor cables that is different from the cable portion; the construction has at least one securing unit, and the cell holder element and the securing unit are configured for mechanically connecting to one another, and when mechanically connecting the cell holder element and the securing unit to one another, are configured for securing in a form-fitting manner the received number of sensor cables in relation to a movement out of the cell holder element.
Higashi teaches a construction for a battery pack (battery unit 100) with a plurality of temperature sensors 90 that are located in an assembly body (sensor mounting structure 1) that is mechanically connected to a cell holder (case 12), see figs. 1 and 2. 
Higashi teaches that the cell holder element (case 12, especially lid 13) is configured for receiving a further cable portion of the number of sensor cables that is different from the cable portion (figs. 1-2 show that the cell holder lid 13 receives the wire cable portions W contained in the sensor mounting structure 1),
the construction has at least one securing unit 40 (“The electric wire holding portion 40 holds the sensor electric wire W drawn from the temperature sensor 90 held by the sensor holding portion 31 along a predetermined wiring route. The electric wire holding portion 40 includes a holding main body portion 41 provided along the wiring route of the sensor electric wire W, and an electric wire fixing portion 42 provided in various places of the holding main body portion 41 to lock the sensor electric wire W”, [0038]; holding portions 40 secure the cable wires by means of fixing portions 42; fig. 6 shows a cross-section of the portions 40)
and the cell holder element and the securing unit are configured for mechanically connecting to one another, and when the cell holder element and the securing unit are mechanically connected to one another, are configured for securing in a form-fitting manner the received number of sensor cables in relation to a movement out of the cell holder element (fig. 2 shows the cell holder lid 13 and securing unit 40 are mechanically connected; portions 40 include channels that form-fit the sensor wire cables and direct them out of the cell holder lid to the outlet 50).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the construction of Tanaka by adding a securing unit that allows the cell holder element to receive the wire cables, as taught by Higashi. The securing unit, which enables the cell holder element to receive the wire cables, predictably secures and organizes the wire cables. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 16, Tanaka as modified by Higashi to include at least one securing unit teaches the construction according to Claim 15, wherein the at least one securing unit is a voltage pickup cable harness (figs. 1-4 of Higashi show that the holding portions 40 form a harness for the cable on the cell holder lid 13; since the cables pickup electrical signals from the sensors 90, the harness may be considered a voltage pickup cable harness).

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2018/0364108 A1) in view of Chen (CN 107290072 A).
Regarding claim 7, Tanaka teaches the construction according to claim 1. Tanaka does not teach that the assembly body for introducing the cable portion into the cable disposal region or the cable conduit on a circumferential side of the assembly body, has a cable introduction opening, and a cable opening width of the cable introduction opening and a cable disposal depth of the cable disposal region or of the cable conduit are smaller than the cable width and larger than or equal to a cable thickness of the cable portion such that the cable portion conjointly with the sensor head is disposed so as to be rotated in relation to the introduction.
Chen teaches a construction for a battery pack (“A temperature sensor fixing bracket”, Title; “Figure 5(a) is a schematic diagram 1 of the temperature sensor fixing bracket with the temperature sensor installed on the battery pack”, [0021]) comprising: 
at least one temperature sensor 2 having a sensor head, wherein for measuring a temperature of at least one battery cell the sensor head has a sensor element and a number of sensor cables contiguous to the sensor head (fig. 4b shows the temperature sensor 2 with a head-shaped probe, i.e. a temperature sensor element, and two cables connected to the bead-like head and extending out and away from the bracket 1),  
at least one assembly body (bracket 1, shown in figs. 1-4), 
wherein the assembly body defines a head disposal region for disposing the sensor head (“one end of the bottom of the base body 101 is provided with a temperature sensor probe placement groove 102”, [0026]; the groove 102 holds the sensor probe head as shown in fig. 4b),
wherein the assembly body defines a cable disposal region contiguous to the head disposal region for disposing a cable portion of the number of sensor cables (“The temperature sensor probe placement slot 102 is connected with the temperature sensor harness placement slot 103”, [0026], where the temperature sensor harness is composed of the two sensor cables), 
wherein the assembly body has at least one head securing element having a cable conduit, wherein a conduit width of the cable conduit is larger than or equal to a cable width of the disposed cable portion and smaller than a head width of the disposed sensor head such that the at least one head securing element is configured for securing in a form-fitting manner the sensor head disposed in the head disposal region in relation to a movement in a direction of the cable disposal region (fig. 4b shows that the slot 103 is a cable conduit with a width at least as large as the width of the sensor harness cable; the slot 103 forms corners where it connects to the groove 102, such that the corners secure the probe head by prevent it from being pulled in the direction of the cables and into the slot 103; the corners fit the corner-like portion of the sensor where the cables are joined to the larger probe), 
wherein the assembly body has at least one cable securing element, wherein for securing the cable portion disposed in the cable disposal region in relation to a movement, the at least one cable securing element is configured for securing the sensor head disposed in the head disposal region in relation to a movement out of the head disposal region (“the tops of both sides of the temperature
sensor harness placement slot 103 are oppositely provided with clips 104”, [0026], which secure the cable harness in the cable disposal region 103 and prevent the cable harness from being pulled out of the groove; by securing the cable, the clips 104 also secure the sensor probe head from being pulled out together with the cable), 
and a cell holder element 106 (“Two pairs of side wings 106 are symmetrically arranged on both sides of the battery”, [0026]; the wings hold battery cell 3, as shown in figs. 5a and 5b), 
wherein the cell holder element and the assembly body together with the temperature sensor are configured for mechanically connecting to one another (fig. 4b shows that cell holder wings 106 are mechanically connected to the assembly body bracket 1 with the temperature sensor 2).
Specifically, Chen teaches that:
the assembly body (bracket 1) for introducing the cable portion into the cable disposal region or the cable conduit on a circumferential side of the assembly body, has a cable introduction opening (slit along center of the bracket between the opposing portions 104, see fig. 2), 
and a cable opening width (the distance between opposing portions 104, see fig. 2) of the cable introduction opening is smaller than the cable width (fig. 4a shows that the cable opening width is smaller than the cable width of the cable 2, such that the portions 104 form an opening that is narrower than the width of cable 2),
and a cable disposal depth of the cable disposal region or of the cable conduit is larger than or equal to a cable thickness of the cable portion (fig. 4a also shows that the depth of the cable disposal groove 103 is at least equal to the cable thickness of the cable portion 2, such that the cable portion 2 fits in the groove; in order for the cable to fit in a region 103, the region must be equal to or larger than the cable),
such that the cable portion conjointly with the sensor head is disposed so as to be rotated in relation to the introduction (the cable portion conjointly with the sensor head are configured to be introduced through the introduction by rotating the cable portion through the introduction).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the assembly body of Tanaka to include a cable introduction with an opening smaller than the cable width and a cable disposal depth at least as large as the cable thickness such that the cable portion together with the sensor head is disposed to be rotate in relation to the introduction, as taught by Chen. The cable introduction taught by Chen predictably allows the cable to be securely inserted into the assembly body. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 9, Tanaka teaches the construction according to claim 1. Tanaka does not teach that the assembly body is shaped in such a manner, and the at least one cable securing element is disposed on an upper side of the assembly body in such a spatial manner, that the cable portion disposed in the cable disposal region is routed through the assembly body in an angular manner.  
Chen teaches a construction for a battery pack (“A temperature sensor fixing bracket”, Title; “Figure 5(a) is a schematic diagram 1 of the temperature sensor fixing bracket with the temperature sensor installed on the battery pack”, [0021]) comprising: 
at least one temperature sensor 2 having a sensor head, wherein for measuring a temperature of at least one battery cell the sensor head has a sensor element and a number of sensor cables contiguous to the sensor head (fig. 4b shows the temperature sensor 2 with a head-shaped probe, i.e. a temperature sensor element, and two cables connected to the bead-like head and extending out and away from the bracket 1),  
at least one assembly body (bracket 1, shown in figs. 1-4), 
wherein the assembly body defines a head disposal region for disposing the sensor head (“one end of the bottom of the base body 101 is provided with a temperature sensor probe placement groove 102”, [0026]; the groove 102 holds the sensor probe head as shown in fig. 4b),
wherein the assembly body defines a cable disposal region contiguous to the head disposal region for disposing a cable portion of the number of sensor cables (“The temperature sensor probe placement slot 102 is connected with the temperature sensor harness placement slot 103”, [0026], where the temperature sensor harness is composed of the two sensor cables), 
wherein the assembly body has at least one head securing element having a cable conduit, wherein a conduit width of the cable conduit is larger than or equal to a cable width of the disposed cable portion and smaller than a head width of the disposed sensor head such that the at least one head securing element is configured for securing in a form-fitting manner the sensor head disposed in the head disposal region in relation to a movement in a direction of the cable disposal region (fig. 4b shows that the slot 103 is a cable conduit with a width at least as large as the width of the sensor harness cable; the slot 103 forms corners where it connects to the groove 102, such that the corners secure the probe head by prevent it from being pulled in the direction of the cables and into the slot 103; the corners fit the corner-like portion of the sensor where the cables are joined to the larger probe), 
wherein the assembly body has at least one cable securing element, wherein for securing the cable portion disposed in the cable disposal region in relation to a movement, the at least one cable securing element is configured for securing the sensor head disposed in the head disposal region in relation to a movement out of the head disposal region (“the tops of both sides of the temperature
sensor harness placement slot 103 are oppositely provided with clips 104”, [0026], which secure the cable harness in the cable disposal region 103 and prevent the cable harness from being pulled out of the groove; by securing the cable, the clips 104 also secure the sensor probe head from being pulled out together with the cable), 
and a cell holder element 106 (“Two pairs of side wings 106 are symmetrically arranged on both sides of the battery”, [0026]; the wings hold battery cell 3, as shown in figs. 5a and 5b), 
wherein the cell holder element and the assembly body together with the temperature sensor are configured for mechanically connecting to one another (fig. 4b shows that cell holder wings 106 are mechanically connected to the assembly body bracket 1 with the temperature sensor 2).
Specifically, Chen teaches that the assembly body (bracket 1) is shaped in such a manner, and the at least one cable securing element is disposed on an upper side of the assembly body in such a spatial manner, that the cable portion disposed in the cable disposal region is routed through the assembly body in an angular manner (fig. 4b shows that the cable harness of the sensor 2 is routed through cable disposal region 103 in an angular manner, i.e. having an angled bend before exiting the assembly body bracket 1; the cable securing clips 104 are located on the upper side of assembly body bracket 1 with respect to the figure).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the assembly body of Tanaka to have cable securing elements disposed on an upper side of the assembly body such that the cable portion is routed through the assembly body in an angular manner, as taught by Chen. Such a change in shape regarding the cable route would predictably facilitate cable connections in the location of the new route. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2018/0364108 A1) in view of Maguire et al. (US 2011/0177372 A1).
Regarding claim 13, Tanaka teaches the construction according to Claim 1.
Tanaka does not teach that cell holder element is configured for holding a plurality of cell groups on at least one cell side, wherein the cell groups have in each case a plurality of battery cells and that the sensor element when mechanically connecting the cell holder element and the assembly body to the temperature sensor is disposed for measuring the temperature of two of the plurality of cell groups.
Maguire teaches a construction for a battery pack comprising at least one temperature sensor 186, at least one assembly body 180, and a cell holder element 26 ([0026], [0043], and figs. 2 and 14-16). Further, Maguire teaches a construction:
wherein the cell holder element 26 is configured for holding a plurality of cell groups on at least one cell side (“A perspective, exploded view of the strips is shown in FIG. 4.”, [0034], such that strips such as 26 have U shaped troughs configured for holding a plurality of cells, grouped by two, on either the top or bottom side of the cell with respect to the figure),
wherein the cell groups have in each case a plurality of battery cells (a cell group may be defined as two cells adjacent to each other in the horizontal direction with respect to the figure); 
wherein the sensor element when mechanically connecting the cell holder element 26 and the assembly body 180 to the temperature sensor 184 is disposed for measuring the temperature of two of the plurality of cell groups (fig. 2 shows assembly body 180 as rectangles on the side plate 28; the sensor 184 of a single assembly body 180 may be considered to measuring the temperature of the cell group, by measuring the temperature of a single cell in the group; further, the temperature sensor also provides an approximate temperature measure for cell groups adjacent in a vertical direction with respect to the figure; due to the radiative nature of heat, adjacent cells will have similar temperatures, and the temperature of one cell may be considered the approximate temperature of a cell group).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Tanaka to such that the cell holder element is configured for holding a plurality of cell groups on at least one cell side and the cell groups have a plurality of battery cells as taught by Maguire, to yield a predictably higher capacity battery pack. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Further, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Tanaka as modified thus far by also disposing the sensor element to measure the temperature of two of the plurality of cell groups. Such an orientation of the sensor element predictably provides information regarding the temperature of the respective pair of cell groups. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
Regarding claim 14, modified Tanaka teaches the construction according to Claim 13, wherein the at least one cell side is a cell circumferential side (fig. 1 of Tanaka shows that the at least one cell side forms part of the circumference of the cell 100, which is a prismatic cell with a rectangularly shaped circumference.
Tanaka as modified thus far does not teach that the plurality of battery cells are elongate round battery cells. 
Maguire also teaches that the at least one cell side is a cell circumferential side (the cell side held by the support strip 26 is a curved circumference side of the cell 16; fig. 3 of Maguire represents the cell circumferential sides as dashed circles; also see figs. 2 and 4 of Maguire). Further, Maguire teaches that the plurality of battery cells are elongate, round battery cells (fig. 2 of Maguire shows that the battery cells 16 are cylindrical cells, i.e. round elongated cells).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the prismatic cells of modified Tanaka by substituting the elongate round battery cells of Maguire, since round battery cells can be predictably connected in a pack. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 

Response to Arguments
Applicant’s arguments, see p. 8-10, “I. Indefiniteness Rejections”, with respect to the rejection of claims 1-4 and 6-15 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, these rejections of 23 May 2022 have been withdrawn.
Applicant’s arguments regarding claim 5 have been fully considered but they are not persuasive. On p. 9, Applicant argues that “a direction” in claim 1 provides antecedent basis for “the direction” in claim 5. Claim 1 recites “a direction of the cable disposal region” in lines 16-17, while claim 5 recites other directions as limitations: “the direction for securing in a form-fitting manner the sensor head” in line 4, “the direction for securing in a form-fitting manner the cable portion” in line 7, and “the direction for delimiting the introduction” in line 12. Since “the direction” in line 11 of claim 5 is not further described, it is unclear whether the intended antecedent is the direction of claim 1 or the previous directions claim 5 (lines 4 and 7). The scope of the direction claimed in claim 1 is different from the respective scopes of the various direction claimed in claim 5. The rejection of claim 5 under 35 U.S.C. 112(b) is maintained.
Applicant’s arguments regarding claim 16 have been fully considered and are persuasive. Therefore, the rejection of claim 16 on the grounds of lack of antecedent basis has been withdrawn. The Examiner notes that the rejection of claim 16 on the grounds of an indefinite relative term (the limitation “medium-voltage”) is maintained.
Applicant's arguments filed 23 August 2022, see p. 11-13, "Tanaka et al.", have been fully considered but they are not persuasive.
On p. 11-12, Applicant argues that the projections (77) of Tanaka fail to meet the recited claim limitation of “at least one cable securing element… is configured for securing the sensor head disposed in the head disposal region in relation to a movement out of the head disposal region”. The projections (77) of Tanaka include pointed ends (or in Applicant’s language on p. 12 of the Remarks, “barbed hooks”) that point toward the direction of the head disposal region (76), as shown in fig. 5. The ends of the projections (77) are designed to catch on and even dig into the cable portions (6) when the cable portions (6) are pulled in a direction away from the head disposal region (76); as a result, the projections (77) prevent movement out of the head disposal region (77) and thus secure the cable (6) and the attached sensor head (5). As noted by the Applicant, the projections (77) also secure movement of the sensor head in the direction of the cable region; this is in addition to securing the movement of the sensor head out of the head disposal region. While Tanaka describes the side wall (72) and the standing portion (73) as configured for position securing, that does not exclude the projections (77) from also being configured to position-secure, even if not specifically acknowledge as such by Tanaka.
On p. 12, Applicant argues that Tanaka does not teach that the cell holder element and the assembly body are configured for directly mechanically connecting. The cell holder element (101) of Tanaka includes locking frames (102) that are directly mechanically connected to the lock portions (37) of the mounting member (3) of the assembly body (1) (“In the resin member 101, a pair of locking frames 102 is arranged so as to attach the temperature sensor 1 to the upper surface 100a of the cell 100”, [0023]; fig. 1 shows the direction mechanical connection of the elements 37 and 102). Because the frames (102) are parts of the cell holder element (101) and the lock portions (37) are parts of the assembly body (comprising members 2 and 3), the cell holder element (101) and the assembly body are therefore directly mechanically connected. The assembly body of Tanaka includes the temperature sensor (thermistor having head 5), which is positioned between the main body (2) and the mounting member (3) which comprise the assembly body. Applicant admits that direct mechanical connection occurs between the element (1) of Tanaka and the resin member (101); the particular portions of element (1) of Tanaka which engage the resin member (101) are the locking portions (37) of the assembly body.
On p. 12-13, Applicant argues that it is incorrect to consider that the main body (2) and mounting member (3) of Tanaka collectively form an assembly body. Fig. 2 of Tanaka shows the main body (2) and the mounting member (3) assembled into a single assembly body and describes the combination in [0024] (“The sensor main body 2, the mounting member 3, and the coil spring 4 are separately formed, then assembled, and thereby the temperature sensor 1 is constructed”, [0024]). The term “assembly body” is not explicitly defined in Applicant’s specification, and the broadest reasonable interpretation of “assembly body” includes a combination of multiple elements into a single body. Thus, the combination of mounting member (3) and main body (2), a combination which is explicitly described by Tanaka (see [0024], quoted above), may legitimately be interpreted as an assembly body. The Examiner notes that the spring (4) does not read on any claimed limitation and was not mentioned in the rejection of 23 May 2022 in order to simplify the discussion.
On p. 13, Applicant argues that the cell holder element is not configured for holding at least one battery cell on at least one cell side. Merriam-Webster.com Dictionary defines “hold” as “to enclose and keep in a contained or within bounds” (definition 6a, see p. 2 of enclosed dictionary entry). The cell holder elements (resin members 101) of Tanaka form bounds for the cell (100) and are thus correctly understood to hold the cell (100). 
On p. 13, Applicant emphasizes that the temperature sensor, the assembly body, and the cell holder element are different and argues that Tanaka does not teach that the temperature sensor, the assembly body, and the cell holder element are different. The temperature sensor of instant claim 1 does not correspond to the temperature sensor (1) so-called by Tanaka. The temperature sensor (1) is so-called by Tanaka since its function as a whole is to sense temperature, although this function belongs more properly to the thermistor within the element (1). The temperature sensor (1) of Tanaka therefore corresponds more closely to the assembly body of instant claim 1. The “temperature sensor” of instant claim 1 uses the term to refer specifically to the temperature sensing thermistor as distinct from the supporting structure of an assembly body and should not be confused with “temperature sensor 1” of Tanaka. Distinguishing the thermistor (5) of Tanaka from the supporting main body (2) and mounting member (3) is a valid interpretation of the sensing element (5) per se, as distinct from the supporting structure formed by elements (2) and (3). 
	The rejection of claims 1-2, 8 and 10-12 over Tanaka et al. is substantially maintained, and modified in response to the amendments to claim 1. Because the rejection of claims 1, 5, 7, 13-14 over Maguire was overcome, claim 5 is rejected over Tanaka, claim 7 is rejected over Tanaka in view of Chen, and claims 13-14 are rejected over Tanaka in view of Maguire. Because the rejection of claims 1, 6 and 9 over Chen was overcome, claim 6 is rejected over Tanaka and claim 9 is rejected over Tanaka in view of Chen. Because the rejection of claims 3-4 and 15-16 over Maguire in view of Higashi was overcome, claims 3-4 and 15-16 are rejected over Tanaka in view of Higashi. 
Applicant’s arguments, see p. 13-15, "Maguire et al.", filed 23 August 2022, with respect to the rejection of claim 1 under 35 U.S.C. 102 as being anticipated by Maguire et al. (US 2011/0177372 A1) have been fully considered and are persuasive.  The rejection of 23 May 2022 has been withdrawn. 
Applicant’s arguments, see p. 15, "Chen et al.", filed 23 August 2022, with respect to the rejection of clai have been fully considered and are persuasive.  The rejection of 23 May 2022 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728